You ask this office to advise you whether you may serve as a member of the Zachary Community School Board and also serve as an appointed member of the Zachary Planning and Zoning Commission. Our response to your question is "yes."
First, the dual-officeholding laws, R.S. 42:61 et seq., do not prohibit you from holding both positions. Second, while R.S.33:103(C)(1) requires members of a municipal planning commission to "hold no other public office," there is an exception applicable to your case. R.S. 33:104(F) states:
  F. Where a parish or municipality has adopted a charter for local self-government or other home rule charter and such charter provides for the establishment of a planning commission or otherwise provides for the functions of a planning commission to be performed by the governing authority or other board or commission, the provisions of this Subpart concerning membership, appointment, organization, and structure shall not be applicable. In such case, any parish or municipality with a home rule charter may avail itself of the power and authority granted herein to a planning commission; however, nothing herein shall diminish any power or authority already granted by a home rule charter or other law.
The City of Zachary has adopted a home rule charter which provides for the establishment of a planning commission. See attached Chapter 19 of the home rule charter, referenced as your "exhibit B". Thus, the statutory prohibition of R.S. 33:103(C)(1) is removed. You may serve in both positions concurrently.
Very truly yours,
                                          CHARLES C. FOTI, JR. ATTORNEY GENERAL
                               Chapter 19                               ZONING*
Art. I.    Planning and Zoning Commission  Secs. 19-1-19-9
Art. II.   Airport Location and Vicinity   Sec. 19-10
Art. III.  Zoning Ordinance
 ARTICLE I. PLANNING AND ZONING COMMISSION** Sec. 19-1. Constituted.
A planning and zoning commission shall be and is hereby duly constituted for the city. (Ord. of 12-12-67)
Sec. 19-2. Membership.
The membership of the planning and zoning commission shall consist of not less than five (5) nor more than ten (10) members appointed by the city council. (Ord. of 12-12-67)
Sec. 19-3. Terms of Members.
The term of office for members appointed to serve on the planning and zoning commission shall be not more than five (5) years and until their successors have been elected and qualified. (Ord. of 12-12-67)
Sec. 19-4. Vacancies.
Vacancies on the planning and zoning commission occurring by expiration of the term of a member shall be filled by the city council at its first meeting in January of each year, however, when a vacancy occurs before the first meeting in January of the year, such vacancy shall be filled at the next regular meeting of the mayor and city council, for the balance of the unexpired term. (Ord. of 12-12-67)
Sec. 19-5. Selection of officers.
The members of the planning and zoning commission shall elect their own chairman and other appropriate officers. (Ord. of 12-12-67)
* Editor's Note-Ord. of Aug. 27, 1968 adopted the zoning ordinance and the district map drafied Nov. 11, 1967, and revised Jan. 30, March 11 and April 11, 1968. The ordinance is not included herein but will be found on file in the office of the town clerk.
** Editor's note-Ord. of Dec. 12, 1967 amended the Code by adding 19-1-19-5.